NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 11a0184n.06

                                             No. 09-1590

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                                                                           FILED
                                                                                       Mar 29, 2011
COREY A. ASKEW,                                     )
                                                                                 LEONARD GREEN, Clerk
                                                    )
        Plaintiff-Appellant,                        )
                                                    )
v.                                                  )   ON APPEAL FROM THE UNITED
                                                    )   STATES DISTRICT COURT FOR THE
CROPSEY, Sergeant; BUSH, Lieutenant,                )   EASTERN DISTRICT OF MICHIGAN
                                                    )
        Defendants-Appellees.                       )
                                                    )



        Before: SUHRHEINRICH, COLE, and COOK, Circuit Judges.


        PER CURIAM. Corey A. Askew appeals the district court’s order granting summary

judgment to defendants Sergeant Daniel Cropsey and Lieutenant Jeremy Bush and dismissing his

state-law claims. After reviewing the record, the parties’ briefs, and the applicable law, this court

determines that no jurisprudential purpose would be served by a panel opinion. Rather, we adopt

the reasoning of the district court (and the magistrate judge in those instances where the district court

did so) on those issues raised in this appeal and affirm the district court’s judgment.1 To the extent

that Askew argues issues not raised in the district court, we deem those arguments forfeited. See

Dealer Computer Servs., Inc. v. Dub Herring Ford, 623 F.3d 348, 357 (6th Cir. 2010).



        1
         We recognize that Askew did claim that the defendants knew the exhaust fan would
malfunction, despite the district court’s statement to the contrary. We nevertheless find the district
court’s resolution of Askew’s claims persuasive.